Citation Nr: 1316791	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  12-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously remanded by the Board in February 2012 to provide the Veteran with a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).

In July 2012, the Veteran testified at a Travel Board hearing regarding his claim for service connection for vertigo.  A transcript of that hearing has been associated with the claims file.  In February 2013 statements, the Veteran and his representative have recently requested another Travel Board hearing with respect to this issue, however, the Board observes that a hearing on this claim has already been held, as noted above.  

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal.  These records include VA medical records, although none of these records discuss the Veteran's vertigo or dizziness.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus, must be remanded for further development.  

The Veteran contends that his vertigo is secondary to his service-connected hearing loss and tinnitus.  

VA outpatient treatment reports from April 2004 to September 2011 reflect that the Veteran has been treated for and diagnosed with vertigo, which was initially reported in a July 2006 VA outpatient treatment report.  In July 2006, the Veteran complained of dizziness, which began about two to three months earlier and recurred when he stood up quickly, rolled over to his left side, quickly raised his head or sat up in a supine position.  It was noted that dizziness had improved since dropping hydrochlorothiazide (HCTZ), a drug used to treat high blood pressure (hypertension) and edema, from his blood pressure medication.  A physical evaluation revealed findings of vertigo which were extinguished with Epley maneuver.  The VA neurologist found that the Veteran experienced recurrent rotational vertigo lasting seconds with change in head position and neurological examination was remarkable for left rotational vertigo with Dix-Hallpike testing.  Vertigo was noted to have been extinguished with Epley maneuver.  

In an October 2008 VA audiology examination, the Veteran reported that he experienced vertigo about three years earlier, described as a spinning sensation when he moved his head into certain positions.  He stated that he saw a neurologist who had put him into certain positions and, after treatment, the vertigo resolved.  

An October 2009 VA outpatient treatment report reflects that the Veteran reported having continued problems with dizziness and was following up with this condition with his primary care physician.  A subsequent November 2009 VA outpatient treatment report noted there was possible vertigo/ortho dizziness.  

In a July 2012 Travel Board hearing, the Veteran testified that his vertigo was not documented upon entrance into his active service and he did not seek treatment for vertigo while he was in service.  He reported serving in combat during his active service.  The Veteran testified that he was diagnosed with vertigo in 2006 and his first bout of vertigo occurred when he was in Home Depot shopping with a neighbor.  He stated that, since that time the condition had gotten progressively worse.  The Veteran testified that, at the time of his initial attack of vertigo, his hearing loss and tinnitus were also bad.  He reported that, when his vertigo appeared, it occurred at the same time as the tinnitus and hearing loss, which he believed would bring on his vertigo.  The Veteran stated he had not been receiving regular treatment for vertigo and no physician has provided a medial opinion relating his vertigo to his service or to a service-connected condition.  Finally, the Veteran stated that, while a physician had indicated that his vertigo may be due to medication for his hypertension, he disagreed with this assessment as he was not on the medication anymore and continued to have vertigo currently.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board notes that where a veteran's service-connected disability causes an increase in a nonservice-connected disability, the veteran is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on the evidence noted above, and as the Veteran is now service-connected for hearing loss and tinnitus and the medical evidence of record reflects he has been treated for and diagnosed with vertigo, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo was caused or aggravated by his service-connected hearing loss or tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439; Barr v. Nicholson, 21 Vet. App. at 311.  The nature of the claimed disorder is such that a medical opinion based on a review of the claims folder and examination of the Veteran would be of great value in evaluating the claim.  

As the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with treatment of vertigo of record are from September 2011, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from September 2011 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  Thereafter, the AMC/RO should schedule the Veteran for VA examination by an appropriate examiner, to determine the current nature and etiology of the Veteran's vertigo.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the VA medical records and the Veteran's hearing testimony.  

The examiner is asked to answer the following:  

(a)  Please specify the diagnosis of any current vertigo disorder.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed vertigo was caused by his service-connected hearing loss or tinnitus.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed vertigo was aggravated or permanently worsened beyond the natural progression of the disorder by his service-connected hearing loss or tinnitus.  

(d).  If it is determined that the Veteran's vertigo was aggravated by his service-connected hearing loss or tinnitus, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Please include a discussion of the reasons for all opinions provided and address any relevant evidence, to include: (1) the post service medical evidence; and (2) the examiner's own expertise in the field.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


